BARNARD, P. J.
The petitioner filed in the superior court a petition for a writ of mandate commanding the respondents to call a special election to determine whether the voters of said city desired to recall two city officials named in the petition. After answer filed and hearing held the court entered its order and judgment directing the issuance of the writ. From this judgment the respondents named in the petition took this appeal.
Since the submission of the cause here it has been brought to the attention of the court that the two persons whose recall was sought are no longer officials of the city in question, their terms of office having terminated and successors to them having been elected and qualified.
The questions involved having become moot the appeal should be dismissed, and it is so ordered.
Jennings, J., and Turrentine, J., pro iem., concurred.